             Case 5:19-cv-00146 Document 5 Filed on 12/05/19 in TXSD Page 1 of 2




                                                            )
                                                                                                        D
                MARTHA GONZALEZ                             )
                                                            )
                                                            )
                       Plaintiff(s)                         )
                           V.                               )     Civil Action No. 5:19-cv-00146
                                                            )
                                                            )
        COASTAL CAPITAL PROCESSING LLC,                     )
                                                            )
                                                            )
                      Defendant(s)                          )

                                          SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) COASTAL CAPITAL PROCESSING LLC
                                   C/0 DAVID G. PELTAN, ESQ.
                                   PELTAN LAW, PLLC
                                   128 CHURCH STREET
                                   EAST AURORA, NEW YORK, 14052



         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the pla intiff or plaintiffs attorney,
whose name and address are: Joseph S. Davidson
                                 Sulaiman Law Group, Ltd.
                                2500 S. Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date:   Jl/Jli..._lt:\+-----
                    Case 5:19-cv-00146 Document 5 Filed on 12/05/19 in TXSD Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.         7:19-cv-00372

                                                      PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title. ifany)        Coastal Capital Processing LLC
 was received by me on (date)               November 19, 2019

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           LI I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (dale)
                        -------- , and mailed a copy to the individual's last known address; or
           ft! I served the summons on (name ofindividual)             David Peltan, ESQ                                        , who is
            designated by law to accept service of process on behalf of (name of organi=ation)
          Coastal Capital Processing LLC                                         on (date)     December 4, 2019        ; or

           LI I returned the summons unexecuted because                                                                              : or

           0 Other (specify):




           My fees are$                            for travel and $                   for services, for a tota I of$          0.00


           I declare under penalty of perjury that this infonnation is true.


 Date:     December 4, 2019


                                                                 ---------
                                                                       Michael Had
                                                                                 --en - ----
                                                                                          Process Server
                                                                              Printed name and title


                                                                                           PO Box 1932
                                                                                         Buffalo, NY 14226
                                                                                             Server's address


 Additional information regarding attempted service, etc:
 Service made at 701 Seneca St Suite 425, Buffalo, NY 14210
